

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.15
 
SUMMIT COMMUNITY BANK, INC.
 
AMENDED AND RESTATED DIRECTORS DEFERRAL PLAN
 
This AMENDED AND RESTATED DIRECTORS DEFERRAL PLAN (“Benefit Plan”) effective as
of November 13, 2008, provided, however, that all provisions applicable to
compliance under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) shall be effective as of January 1, 2005, is by and among Summit
Community Bank, Inc. (successor in interest to Capital State Bank, Inc.,
Shenandoah Valley National Bank, Inc., and South Branch Valley National Bank),
or any successor thereto (hereinafter referred to as “Bank”), the Trust
Department of Summit Community Bank, Inc. (successor in interest to South Branch
Valley National Bank), or any successor Trust Department (hereinafter refereed
to as the “Trustee”), and participating members of the Board of Directors of
Bank or any of its predecessors in interest (hereinafter referred to both
individually and collectively as the “Director” or “Participant”).
 
WHEREAS, the parties have previously entered into one or more Directors Deferral
Plans and Agreements, namely:
 
·  
that certain Capital State Bank, Inc. (predecessor in interest to Summit
Community Bank, Inc.) Directors Deferral Plan dated August 1, 2000;

 
·  
that certain Shenandoah Valley National Bank, Inc. (predecessor in interest to
Summit Community Bank, Inc.) Directors Deferral Plan dated September 15, 2000;
and

 
·  
that certain Directors Deferral Plan effective July 1, 1999 and those certain
Directors Deferral Plan Agreements dated July 5, 1999 by and between the trust
department of the South Branch Valley National Bank (predecessor in interest to
Summit Community Bank, Inc.) and members of the Board of Directors of said South
Branch Valley National Bank (predecessor in interest to Summit Community Bank,
Inc.), and which Directors Deferral Plan Agreements follow from and replace
those certain Deferred Compensation Plan for Directors Agreements dated June 17,
1994 (such one or more Directors Deferral Plans and Agreements are sometimes
hereinafter referred to as the “Directors Deferral Plans and Agreements”);

 
WHEREAS, the parties have previously amended said Directors Deferral Plans and
Agreements by an Amendment No. 1 effective December 30, 2005;
 
WHEREAS, said Directors Deferral Plans and Agreements need to be further amended
to comply with provisions of Section 409A of the Internal Revenue Code, as
amended, and regulations thereunder and the parties hereto intend this Amendment
and Restatement to comply with Transition Relief promulgated by the Internal
Revenue Service pursuant to Code Section 409A, and accordingly, notwithstanding
any other provisions of this Amendment and Restatement, this amendment applies
only to amounts that would not otherwise be payable in 2006, 2007 or 2008 and
shall not cause (i) an amount to be paid in 2006 that would not otherwise
 

 
1

--------------------------------------------------------------------------------

 
 

be payable in such year, (ii) an amount to be paid in 2007 that would not
otherwise be payable in such year, or (iii) an amount to be paid in 2008 that
would not otherwise be payable in such year, and to the extent necessary to
qualify under Transition Relief issued under said Code Section 409A to not be
treated as a change in the form and timing of a payment under section 409A(a)(4)
or an acceleration of a payment under section 409A(a)(3), Director, by signing
this Amendment and Restatement, shall be deemed to have elected the timing and
distribution provisions of this Amendment and Restatement, and to have elected
the form of distribution or distributions as set forth herein, all prior to
December 31, 2008;
 
WHEREAS, the parties hereto desire to consolidate into one agreement the terms
of the various Directors Deferral Plans and Agreements adopted by the
predecessors in interest to Summit Community Bank, Inc., for clarity and ease of
reference in the future; and
 
WHEREAS, said Directors Deferral Plans and Agreements permit amendments or
modifications in writing and signed by the parties;
 
NOW THEREFORE WITNESSETH: in accordance with the foregoing and in consideration
of the mutual covenants set forth herein, the parties hereto agree as follows:
 
By a vote of Bank’s Board of Directors on November 13, 2008, those certain
Directors Deferral Plans and Agreements identified herein and adopted by the
predecessors in interest to Summit Community Bank, Inc., are amended, restated,
superseded and consolidated into one Benefit Plan, and shall hereafter be known
as the SUMMIT COMMUNITY BANK, INC., DIRECTORS DEFERRAL PLAN, which is intended
to allow eligible Directors the opportunity to participate in the Benefit Plan
and defer all or a portion of their fees in accordance therewith.  All account
balances of Directors accrued under the previous plans continue in full force
and effect, but all rights and responsibilities of the parties hereto shall
henceforth be governed by the terms of this Amended and Restated Agreement.
 
It is the intent of the Bank that this Benefit Plan be considered an unfunded
arrangement maintained primarily to provide supplemental retirement benefits,
and to be considered a non-qualified benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
 
I.           DIRECTOR’S SERVICES
 
So long as the Director shall continue to be a director of the Bank the Director
shall devote best efforts to the performance of duties as a member of the Board
of Directors and of any of its committees to which the Director is appointed.
 
II.           FEES
 
The fees covered under this Benefit Plan shall be any and all amounts paid to
the Director for services as a Director, including but not limited to annual
fees, meeting fees, and committee fees.  The fees covered under this Benefit
Plan shall be credited to the Director in the manner and on the terms and
conditions specified in Paragraph IV subject to the election requirement of
Paragraph III.
 

 
2

--------------------------------------------------------------------------------

 

III.           ELECTION OF DEFERRED COMPENSATION AND INVESTMENTS
 
The Director shall, for any calendar year, prior to the beginning of such
calendar year, file a written statement with the Bank notifying it as to the
percent (%) or dollar amount of fees as defined in Paragraph II and to be earned
in that calendar year that is to be deferred, and any such election shall be
irrevocable as of the last day of the prior calendar year with respect to the
year to which the election relates.  An election may be changed or revoked
respecting any subsequent calendar year, if so changed or revoked by written
election delivered to the Bank prior to the beginning of such subsequent
calendar year, which change or revocation shall also be irrevocable as of the
last day of the prior calendar year with respect to the year to which the change
or revocation relates.
 
Notwithstanding the above paragraph, in the case of the first year in which a
Director becomes eligible to participate in the Benefit Plan (“Initial
Eligibility”), such election may be made with respect to fees paid for services
performed subsequent to the election within 30 days after the date the Director
first becomes eligible to participate in the Benefit Plan (and if so made during
such 30 day period such election shall be irrevocable, as of the last day of
such 30 day period, as to such fees paid for services performed subsequent to
the election and during the remainder of the same calendar year in which such
election has been made).  A Director must meet all of the following requirements
for Initial Eligibility:
 
 
(A)
A Director shall only be considered as meeting the requirements for Initial
Eligibility hereunder, if, in any instance in which such Director is
participating or has at any time participated in this Benefit Plan or any other
plan or agreement which is, under the aggregation rules of Code Section 409A and
the regulations and guidance issued thereunder, aggregated with this Benefit
Plan and with respect to which amounts deferred hereunder and under such other
plan, agreement or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as the “Aggregated Plans”), 

 
(i) he or she has been paid all amounts deferred under this Benefit Plan and he
or she has been paid all amounts deferred under any and all such Aggregated
Plans, if any, and
 
(ii) on and before the date of the last payment to such Director under this
Benefit Plan and any and all of the Aggregated Plans, if any, as the case may
be, such Director was not eligible to continue (or to elect to continue) to
participate in the Benefit Plan or any of the Aggregated Plans, if any, for
periods after such last payment (other than through an election of a different
time and form of payment with respect to the amounts paid), or
 
(iii) such Director ceased being eligible to participate (other than in the
accrual of earnings) in all of the following plans or agreements in which
Director has participated: (1) this Benefit Plan and (2) any of the Aggregated
Plans, if any, regardless of whether all amounts deferred under this Benefit
Plan and any of the Aggregated Plans, if any in which Director has participated,
as the case may be,
 

 
3

--------------------------------------------------------------------------------

 

have been paid, and such Director subsequently becomes eligible to participate
in this Benefit Plan, and the Director has not been eligible to participate
(other than in the accrual of earnings) in this Benefit Plan or any such
Aggregated Plan at any time during the 24-month period ending on the date the
Director subsequently becomes eligible to participate in this Benefit Plan.
 
 
(B)
Any election made after the thirty (30) day period specified in the preceding
sentences and any election made within such period by a Director who does not
meet the above requirements for Initial Eligibility shall not be effective until
the calendar year following the date of said election.

 
Notwithstanding any of the foregoing, for deferrals relating all or in part to
services performed on or before December 31, 2005, a written statement may be
filed on or before March 15, 2005 with the Bank by the Director participating in
the Benefit Plan, notifying the Bank as to the percent (%) or dollar amount of
fees as defined in Paragraph II, relating all or in part to services performed
after the date of said election and on or before December 31, 2005, that is to
be deferred.
 
Signed written statements, including but not limited to, modifications or
revocations, filed under this section, unless modified or revoked in writing,
shall be valid for all succeeding years and a written modification or revocation
shall only be effective as to deferral of fees beginning in the calendar year
after the calendar year in which such written modification or revocation is
delivered.
 
In addition, the Director may file with the Trustee quarterly investment options
setting forth the percentage that should hypothetically be invested in each
particular investment vehicle.  (A copy of said investment election form is
attached hereto, marked as Exhibit “A-1” and fully incorporated herein by
reference.)  Said amounts shall not actually be invested in said investments,
and said investment options are merely for the purpose of calculating interest
and returns on the Deferred Compensation Account as set forth in Paragraph
V.  The Trustee shall not be under any duty to advise a participant or
beneficiary with respect to any said hypothetical investment.  Said investment
options must be received by the Trustee on or before the 25th day of the month
prior to the beginning of the quarter to which such options relate.
 
IV.           RABBI TRUST AND CREDITS TO DEFERRED COMPENSATION ACCOUNT
 
The Bank shall establish one or more Rabbi Trusts for the Benefit Plan.  The
Bank shall pay all deferral amounts to the Rabbi Trust or Rabbi Trusts.  The
Trustee shall establish a bookkeeping account for the Director (hereinafter
called the, “Directors Deferred Compensation Account”) which shall be credited
on the dates such fees, as defined in Paragraph II, would otherwise have been
paid with the percentage or dollar amount that the Director has notified the
Bank in writing, pursuant to Paragraph III, that the Director elected to have
deferred.
 

 
4

--------------------------------------------------------------------------------

 

 
V.
INTEREST AND RETURNS ON THE DEFERRED COMPENSATION ACCOUNT

 
Once each calendar quarter, the Directors Deferred Compensation Account shall be
credited with an amount that is in addition to the fees credited under Paragraph
IV.  Such amount shall be determined by multiplying the balance of the Directors
Deferred Compensation Account by a rate of interest equal to the total return
for such quarter of the investments chosen by the Director pursuant to Paragraph
III.  Such amount shall be credited as long as there is a balance in the
Directors Deferred Compensation Account and shall be credited on the last day of
each calendar quarter.
 
VI.           NATURE OF THE DEFERRED COMPENSATION ACCOUNT
 
The Directors Deferred Compensation Account shall be utilized solely as a device
for the measurement and determination of the amount of deferred compensation to
be paid to the Director at the times hereinafter specified.  The Directors
Deferred Compensation Account shall not constitute or be treated as a trust fund
of any kind.  On the contrary, it is understood that all amounts credited to the
Directors Deferred Compensation Account shall be for the sole purpose of
bookkeeping and that the Director shall have no ownership rights of any nature
with respect thereto.  The Director’s rights are limited to the rights to
receive payments as hereinafter provided and the Director’s position with
respect thereto is that of a general unsecured creditor of the Bank.
 
VII.           PAYMENT OF DIRECTOR’S DEFERRED COMPENSATION
 
Subject to Subparagraphs VII (A) and (B) hereinbelow, the amounts in the
Directors Deferred Compensation Account shall be paid, at the election of the
Director, in a lump sum, or five (5), ten (10), fifteen (15), or twenty (20)
equal annual installments, plus or minus each year the annual interest gained or
market value lost during the year, all provided that the Director has a
Separation from Service other than by death after attaining the age of
sixty-five years, which may sometimes be referred to in this Benefit Plan or in
election or other forms related thereto as “retirement.”  The Director shall
make said election no later than the date prior to the first date on which
services are performed with respect to which any fees are deferred under this
Benefit Plan.  In the event the Director fails to make said election by said
date, then the Director shall be deemed to have elected, as of said date, to
receive the payments in ten (10) equal annual installments.  Any such election
or deemed election of form of distribution hereunder shall be irrevocable when
made or deemed made and may not be revoked or changed at any time.  The amount
payable would be the balance of the Director’s Deferred Compensation Account as
defined in Section IV, including all interest and returns credited pursuant to
Paragraph V.  The payments set forth herein shall commence thirty (30) days
after the end of the calendar quarter following the Director’s Separation from
Service.
 
Notwithstanding the foregoing, only during the period ending December 31, 2008,
pursuant to Code Section 409A Transition Relief, Directors are permitted to file
elections on or before December 31, 2008 changing any previous election of a
lump sum, or five
 

 
5

--------------------------------------------------------------------------------

 

(5), ten (10), fifteen (15), or twenty (20) equal annual installments, and any
such Transition Relief election shall be irrevocable as of December 31, 2008,
and any such Transition Relief election shall apply only to amounts that would
not otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount
to be paid in 2006 that would not otherwise be payable in such year, (ii) an
amount to be paid in 2007 that would not otherwise be payable in such year, or
(iii) an amount to be paid in 2008 that would not otherwise be payable in such
year.
 
Notwithstanding any other provisions of this Section VII or this Benefit Plan,
in any instance in which the Director is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Benefit Plan and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans”), then in such instance the first election made (or deemed
made) by such Director under any of the Aggregated Plans shall be deemed to be
the Director’s election under this Benefit Plan, in accordance with the timing
requirements specified herein.
 
 
(A)
Separation from Service of the Director other than by death and before attaining
the age of sixty-five years.  Subject to Subparagraph VII (B) hereinbelow, if
the Director Separates from Service other than by death and prior to attaining
the age of sixty-five years, then the Director shall receive the account
balance2 in a lump sum thirty (30) days after the end of the calendar quarter
following the Director’s Separation from Service.

 
 
(B)
Six month delay for payment upon Separation from Service other than by death of
Director.  Notwithstanding any other provision of this Benefit Plan, no payment
upon or based upon Separation from Service may be made under this Benefit Plan
before the date that is six months after the date of Separation from Service,
other than by death, of a Director if the Director is a Specified Employee on
the Director’s date of Separation from Service.  In the event a distribution
under this Benefit Plan is delayed pursuant to this paragraph, the originally
scheduled payment shall be delayed until six months after the date of Separation
from Service as follows:  (i) if payments are scheduled under this Benefit Plan
to be made in installments, all such installment payments which would have
otherwise been paid within six (6) months after the date of a Separation from
Service shall be delayed, aggregated, and paid instead on the first day of the
seventh month after Separation from Service, after which all installment
payments shall be made on their regular schedule; or (ii) if payment is
scheduled under this Benefit Plan to be made in a lump sum, the lump payment
shall be delayed until six months after the date of Separation from Service and
instead be made on the first day of the seventh month after the date of
Separation from Service.

 

                                                               
 
2deferrals plus credited interest and returns
 

 
6

--------------------------------------------------------------------------------

 

 
(C)
“Specified Employee” means, in the case of any Director meeting the requirements
of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the 12 month period ending on any Specified Employee Identification Date, which
shall be December 31 of each calendar year (or otherwise meeting the
requirements applicable to qualification as a “Specified Employee” under Code
Section 409A and the regulations and guidance issued thereunder), that such
Director shall, for purposes of this Benefit Plan, thereafter be a Specified
Employee under this Benefit Plan for the period of time consisting of the entire
12-month period beginning on the Specified Employee Effective Date, and said
Specified Employee Effective Date shall be the first day of the fourth month
following the Specified Employee Identification Date.

 
 
(D)
 “Separation from Service” means the good faith, complete expiration and
termination of Director’s service, as a member of the Board of Directors or
otherwise, with all of those of Bank and its Affiliates, as the case may
be, with respect to which the Director serves on the Board of Directors or
otherwise, for any reason.  In addition, notwithstanding any of the foregoing,
the term “Separation from Service” shall be interpreted under this Benefit Plan
in a manner consistent with the requirements of Code Section 409A including, but
not limited to

 
(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availability to perform services after a purported
termination or Separation from Service,
 
(ii) in any instance in which such Director is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Benefit Plan and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans”), then in such instance the Director shall only be considered
to meet the requirements of a Separation from Service hereunder if such Director
meets (a) the requirements of a Separation from Service under all such
Aggregated Plans and (b) the requirements of a Separation from Service under
this Benefit Plan which would otherwise apply,
 
(iii) in any instance in which a Director is an employee and an independent
contractor of Bank or any Affiliate or both the Director must have a Separation
from Service in all such capacities to meet the requirements of a Separation
from Service hereunder, although, notwithstanding the foregoing, if a Director
provides services both as an employee and a member of the Board of Directors of
Bank or any Affiliate or both or any combination thereof, the services provided
as an employee are not taken into account in determining whether the Director
has had a Separation from Service as a Director under this Benefit Plan,
provided that no
 

 
7

--------------------------------------------------------------------------------

 

plan in which such Director participates or has participated in his or her
capacity as an employee is an Aggregated Plan.
 
VIII.
DEATH OF DIRECTOR PRIOR TO SEPARATION FROM SERVICE

 
In the event of the death of the Director prior to Separation from Service, the
Director’s account balance shall be paid in a lump sum thirty (30) days after
the end of the calendar quarter following the Director’s death and shall be made
to a beneficiary or beneficiaries designated by the Director in writing and
delivered to the Bank.  In the event no designation is made, the Director’s
account balance shall be paid in a lump sum thirty (30) days after the end of
the calendar quarter following the Director’s death to the Director’s estate.
 The lump sum payment to be made under this Paragraph shall be the Director’s
account balance3 as determined at the quarterly evaluation following the
Director’s death.
 
IX.
DIRECTOR’S DEATH AFTER SEPARATION FROM SERVICE BUT BEFORE RECEIVING ALL PAYMENTS

 
In the event of the death of the Director after Separation from Service, but
prior to receiving all payments due under this Benefit Plan, the Director’s
account balance remaining at date of death shall be paid in a lump sum thirty
(30) days after the end of the calendar quarter following the Director’s death
and shall be made to a beneficiary or beneficiaries designated by the Director
in writing and delivered to the Bank.  In the event no designation is made, the
Director’s account balance shall be paid in a lump sum thirty (30) days after
the end of the calendar quarter following the Director’s death to the Director’s
estate. The lump sum payment to be made under this Paragraph shall be the
Director’s account balance4 as determined at the quarterly evaluation following
the Director’s death.
 
X.           FUNDING
 
The Bank’s obligation under this Benefit Plan shall be an unfunded and unsecured
promise to pay.  The Bank shall not be obligated under any circumstances to fund
its obligations, the Bank may, however, at its sole and exclusive option, elect
to fund this Benefit Plan in whole or in part.
 
Should the Bank elect to fund this Benefit Plan informally, in whole or in part,
the manner of such informal funding, and the continuance or discontinuance of
such informal funding shall be the sole and exclusive decision of the Bank.
 
Should the Bank determine to informally fund this Benefit Plan, in whole or in
part, through the medium of life insurance or annuities, or both, the Bank shall
be the owner and beneficiary of the policy.  The Bank reserves the absolute
right to terminate such life insurance or annuities, as well as any other
funding at any time, either in whole or in part.
 

 
                                                                
3 deferrals plus credited interest and returns
 
 
4 deferrals plus credited interest and returns
 

 
8

--------------------------------------------------------------------------------

 

Any such life insurance or annuity policy purchased by the Bank shall not in any
way be considered to be security for the performance of the obligations for this
Benefit Plan.  It shall be, and remain, a general, unpledged, unrestricted asset
of the Bank and the Director shall have no interest in such policy whatsoever.
 
XI.           EFFECT ON OTHER BANK BENEFIT PLANS
 
Nothing contained in this Benefit Plan shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group bonus or their supplemental compensation or fringe benefit plans
constituting a part of the Bank’s existing or future compensation structure.
 
XII.           ASSIGNMENT OR PLEDGE
 
The Directors Deferred Compensation Account and any payment payable at any time
to this Benefit Plan shall not be assignable or subject to pledge or
hypothecation nor shall said payments be subject to seizure for the payment of
any debts, judgments, alimony or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise except to
the extent as provided by law.
 
XIII.        CONTINUATION AS DIRECTOR
 
Neither this Benefit Plan nor the payments of any benefits thereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Bank.
 
XIV.        NAMED FIDUCIARY
 
The Named Fiduciary for this Benefit Plan for purposes of claim procedures under
this Benefit Plan is Russ Ratliff, or any other successor Trust Officer at South
Branch Valley Bank.  The business address and telephone number of the Named
Fiduciary under this Benefit Plan is as follows:
 



Name
Russ Ratliff, Trust Officer
Bank
South Branch Valley National Bank
Main Street
310 North Main Street
City, State
Moorefield, West Virginia
Phone Number
(304) 538-2353



 
The Named Fiduciary under this Benefit Plan may be changed at any time with the
written consent of the Director.
 
XV.           CLAIMS PROCEDURE AND ARBITRATION
 
Any person claiming a benefit under the Benefit Plan (a “Claimant”) shall
present the claim, in writing, to the Bank or the Plan Fiduciary and
Administrator and the Bank or the Plan Fiduciary and Administrator shall respond
in writing.  If the claim is denied in whole or in part, the written notice of
denial shall state, in a manner calculated to be understood by the Claimant:
 

 
9

--------------------------------------------------------------------------------

 

(a)           The specific reason or reasons for denial, with specific
references to the Benefit Plan provisions on which the denial is based;
 
 
(b)
A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

 
 
(c)
An explanation of the Benefit Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

 
The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within ninety (90) days after the Bank or the Plan Fiduciary and
Administrator’s receipt of the claim, unless special circumstances require an
extension of time for processing the claim.  If such an extension is required,
written notice of the extension shall be furnished by the Bank or the Plan
Fiduciary and Administrator to the Claimant within the initial ninety (90) day
period and in no event shall such an extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period.  Any extension notice
shall indicate the special circumstances requiring the extension and the date on
which the Bank or the Plan Fiduciary and Administrator expects to render a
decision on the claim.  Any claim not granted or denied within the period noted
above shall be deemed to have been denied on the last day of the applicable
period. In the case of any extension hereunder, the notice of extension shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the Claimant shall be afforded
at least 45 days within which to provide the specified information.
 
Any Claimant whose claim is denied in whole or in part, or deemed to be denied
under the preceding sentences, (or such Claimant’s authorized representative,)
may, within sixty (60) days after the Claimant’s receipt of notice of the
denial, or after the date of the deemed denial, request a review of the denial
by notice given, in writing, to the Bank or the Plan Fiduciary and
Administrator.  Upon such a request for review, the claim shall be fully and
fairly reviewed by the Bank or the Plan Fiduciary and Administrator (or its
designated representative) which may, but shall not be required to, grant the
Claimant a hearing.  In connection with the review, the Claimant may have
representation, may, upon request and free of charge, be provided reasonable
access to and copies of pertinent documents, records, and information, and may
submit documents, records, issues and comments in writing.
 
The decision on review normally shall be made within sixty (60) days of the Bank
or the Plan Fiduciary and Administrator’s receipt of the request for review.  If
an extension of time is required due to special circumstances, the Claimant
shall be notified, in writing, by the Bank or the Plan Fiduciary and
Administrator prior to the end of the sixty (60) day period, and the time limit
for the decision on review shall be extended to one hundred twenty (120) days.
 The decision on review shall be in writing and shall state, in a manner
 

 
10

--------------------------------------------------------------------------------

 

calculated to be understood by the Claimant, the specific reasons for the
decision and shall include references to the relevant Benefit Plan provisions on
which the decision is based. The written decision on review shall be given to
the Claimant within the sixty (60) day (or, if applicable, the one hundred
twenty (120) day) time limit discussed above.  If the decision on review is not
communicated to the Claimant within the sixty (60) day (or, if applicable, the
one hundred twenty (120) day) period discussed above, the claim shall be deemed
to have been denied upon review.
 
All decisions on review shall be final and binding with respect to all concerned
parties, provided, however, that if the Claimant continues to dispute the
benefit denial based upon completed performance of this Benefit Plan or the
meaning and effect of the terms and conditions thereof, then the Claimant may
submit the dispute to a Board of Arbitration for final arbitration.  Said Board
shall consist of one member selected by the Claimant, one member selected by the
Bank, one member selected by the first two members.  The Board shall operate
under any generally recognized set of arbitration rules.  The parties hereto
agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Board with respect to any
controversy properly submitted to it for determination.
 
All actions permitted in this Section XV to be taken by the Claimant may
likewise be taken by a representative of the Claimant duly authorized to act in
such matters on the Claimant’s behalf.  The Bank or the Plan Fiduciary and
Administrator may require such evidence of the authority to act of any such
representative as it may reasonably deem necessary or advisable.
 
XVI.         MISCELLANEOUS
 
A.           Amendment or Revocation:
 
It is understood that this Benefit Plan may be amended or revoked at any time or
times, in whole or in part, by the mutual written consent of the Participant,
the Bank, and the Trustee, provided that (i) no such amendment shall be
effective if it would, if effective, cause this Benefit Plan to violate Code
Section 409A and the regulations and guidance thereunder or cause any amount of
compensation or payment hereunder to be subject to a penalty tax under Code
Section 409A and the regulations and guidance issued thereunder, which amount of
compensation or payment would not have been subject to a penalty tax under Code
Section 409A and the regulations and guidance thereunder in the absence of such
amendment and (ii) the provisions of subparagraph (i) above are irrevocable.


In the event this Benefit Plan is terminated, such termination shall not cause
acceleration of a distribution of benefits, except under limited circumstances
as permitted under Code Section 409A and the regulations and guidance issued
thereunder (e.g., 30 days before or 12 months after a Change of Control event,
upon termination of all arrangements of the same type, or upon corporate
dissolution or bankruptcy, but only to the extent permitted under said Code
Section 409A and regulations thereunder).

 
11

--------------------------------------------------------------------------------

 



B.           Gender:
 
 
Whenever in this Benefit Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 
C.           Effect on Other Bank Benefit Plans:
 
 
Nothing contained in this Benefit Plan shall affect the right of the Participant
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

 
D.           Headings:
 
 
Headings and subheadings in this Benefit Plan are inserted for reference and
convenience only and shall not be deemed a part of this Benefit Plan.

 
E.           Partial Invalidity:
 
 
If any term, provision, covenant, or condition of this Benefit Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Benefit Plan
shall remain in full force and effect notwithstanding such partial invalidity.

 

 
12

--------------------------------------------------------------------------------

 

 
F.
Counterparts:

 
 
This Amended and Restated Directors Deferral Plan may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which shall together constitute only one agreement.

 




   
BANK
           
/s/ Teresa D. Ely_____________________
 
/s/ H. Charles Maddy, III__________
Witness
 
Title:   Co-Chairman_____________
         
TRUSTEE
     
/s/ Teresa D. Ely_____________________
 
/s/ Russell F. Ratliff, Jr._____________
Witness
 
Title:   _Trust Officer____________
     
/s/ Teresa D. Ely_____________________
 
/s/ John W. Crites_______________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
/s/ Gary L. Hinkle_______________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
/s/ Oscar M. Bean_______________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
/s/ Thomas J. Hawse, III  ________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
Russell F. Ratliff, Jr. ____________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
Scott Bridgeforth _______________
Witness
 
Director
     
/s/ Teresa D. Ely_____________________
 
Dave VanMeter_________________
Witness
 
Director
     


 13

--------------------------------------------------------------------------------